Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about August 29, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he *397committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the second degree, menacing in the third degree and criminal possession of a weapon in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence credited by the court established each of the charges, and disproved appellant’s justification defense, beyond a reasonable doubt. The record does not support appellant’s assertion that the court misunderstood or misapplied the proper standard of proof regarding the defense of justification. Concur—Andrias, J.P., Marlow, Williams, Buckley and Malone, JJ.